Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–18 have been submitted for examination.  
Claims 1–3, 7–8, and 10–17 have been examined and rejected. 
Claims 4, 5, 6, 9, and 18 are objected to.

Allowable Subject Matter
Claims 4, 5, 6, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the cloud production server" in the fourth line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 are rejected for depending from a rejected claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmich et al. (US 2010/0260254) in view of Park et al. (US 2012/0185907).
Regarding claim 1, Kimmich discloses:

encoding video content (Kimmich, ¶ [0184], “The SVC encoder portion of a transcoder 1310 can be configured per channel.”) from each of one or more video sources (Kimmich, ¶ [0225], “In the system 1800, the transcoder 1810 decodes the video-encoded data, encodes it as a full H.264/SVC program, and sends the full program to the network interface unit 1830.”) into at least two separate streams (Kimmich, ¶ [0225], “the full program is divided into hierarchical layers using a different data partitioning scheme or a scalable pre-coding scheme.”), a first video stream from each of the one or more video sources comprising a low quality version of the video content having a low latency (Kimmich, ¶ [0225], “The base layer of the program is sent from the network interface unit 1830 through the network 1840 on a broadband connection to the data terminal 1860.”) and a second video stream from each of the one or more video sources comprising a higher quality version of the video content having a higher latency; (Kimmich, ¶ [0225], “The enhancement layer of the program is sent from the network interface unit 1830 to the K.sub.a modulator 1842 to code and modulate with the respective modcode before transmission using the K.sub.a band satellite 1852.”)
providing corresponding video frames of the first video stream and the second video stream with identical video timestamps; (Kimmich, ¶ [0225], “As illustrated in FIG. 18, the base layer and the enhancement layer of a program include packets 1880 with data and a header, e.g., which includes a program identifier and/or an address for routing the packet.”)
providing a first signal path for communicating the first video stream from the one or more video sources to a user interface at the low latency; providing a second signal path for communicating the second video stream from the one or more video sources to the user interface at the higher latency; (Kimmich teaches a data communication network that uses separate paths for base layer and enhancement layer, each with different latency, ¶ [0226], “The network interface unit 1830 receives control messages from the data terminal (e.g., program requests and/or satellite link condition updates) and sends one or more base layers to the data terminal through the network 1840 (e.g., the Internet using a broadband connection). The data terminal synchronizes the packets that are received over the K.sub.a band satellite 1852 and through the network 1840 using the header fields in the enhancement and base layer packets 1880.”, ¶ [0227], “In this example configuration, the K.sub.a band transponder is 36 MHz wide and broadcasts at 20 GHz, and the data terminal 1860 has a broadband connection through an internet service provider (ISP). The broadband connection allows a user of the data terminal 1860 to establish a connection to video servers at a broadcast system hub (e.g., hub 1610 of FIG. 16), to servers located at points in the network 1840 (e.g., ISP offices), and/or to other data terminals.”)
Kimmich does not explicitly teach “sending control signals comprising commands for selecting and manipulating the video content from the one or more video sources, the commands being based on one or more of the first video streams received on the first signal path; and carrying out the commands on video content from one or more of the second video streams received on the second signal path to produce a video program.”.
In a similar field of endeavor Park teaches:
sending control signals comprising commands for selecting and manipulating the video content from the one or more video sources, (Park, ¶ [0074], “The MMT D.2 layer receives the session management information from the MMT C.2 layer in order to manage a session control. At this time, the session management information contains an adaptive delivery and a change delivery path. For example, the MMT D.2 layer manages a transport related to properties of a bit rate, a delay time, and a loss rate based on the session management information provided by the MMT C.2 layer.”) the commands being based on one or more of the first video streams received on the first signal path; (Park, ¶ [0043], “The MMT D.3 layer 390 performs an operation for an optimization between respective layers included in the Layer E 320”,)   and 
(Park, ¶ [0073], “the MMT C.2 layer provides the MMT D.2 layer with Session Management Information (SMI), Session Monitoring Information (SMI), and Error Control Information (ECI) through communication with the MMT D.2 layer.”) received on the second signal path to produce a video program. (Park, ¶ [0012], “the MMT standard may be applied for efficiently transmitting hybrid content through a heterogeneous network. Hybrid content denotes a set of contents having a multimedia element by a video/audio/application. The heterogeneous network denotes a network where a broadcast network and a communication network coexist.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the method for a layered encoding scheme with multiplexed configuration information as taught by Kimmich with the explicit teaching of managing the stream in relation to separate paths as taught by Park, the motivation is “The MMT D.2 layer receives session monitoring (feedback) information from the MMT C.2 layer in order to monitor a session” as taught by Park (¶ [0075]).

Regarding claims 7 and 16, the combination of Kimmich and Park teaches:
A system in accordance with claim 10, wherein the second video streams comprise production quality video. (Kimmich, ¶ [0017], “A communication system provides multiple transmission paths (e.g., one or more satellite links, a broadband Internet link, and/or or a cellular data network link) for transmitting hierarchical layers of video programs. The transmissions can be via broadcast, multicast, or unicast. Alternatively or additionally, the communication system can vary the allocation of bit rate percentages of a program to the hierarchical layers of the program. The communication system can determine a combination of transmission paths and/or the bit rate allocation of programs based on configurable objectives, such as increasing the availability of a program, reducing the cost to deliver the program, or network congestion. The combination of transmission paths and/or the bit rate allocation can be determined automatically per program, per subscriber, per group of subscribers, or as a policy configurable by a network operator. The hierarchical layers of a program can correspond to devices with different display capabilities, such as a smart phone, a video screen in a car, and a high-definition television in a home.”)

Regarding claims 8 and 17, the combination of Kimmich and Park teaches:
A system in accordance with claim 10, wherein the video content comprises live video content. (Kimmich, ¶ [0017], “A communication system provides multiple transmission paths (e.g., one or more satellite links, a broadband Internet link, and/or or a cellular data network link) for transmitting hierarchical layers of video programs. The transmissions can be via broadcast, multicast, or unicast. Alternatively or additionally, the communication system can vary the allocation of bit rate percentages of a program to the hierarchical layers of the program. The communication system can determine a combination of transmission paths and/or the bit rate allocation of programs based on configurable objectives, such as increasing the availability of a program, reducing the cost to deliver the program, or network congestion. The combination of transmission paths and/or the bit rate allocation can be determined automatically per program, per subscriber, per group of subscribers, or as a policy configurable by a network operator. The hierarchical layers of a program can correspond to devices with different display capabilities, such as a smart phone, a video screen in a car, and a high-definition television in a home.”)

Regarding claim 10, Kimmich discloses: 
A system for real time video production using multiple streams, comprising:
(Kimmich, ¶ [0225], “In the system 1800, the transcoder 1810 decodes the video-encoded data, encodes it as a full H.264/SVC program, and sends the full program to the network interface unit 1830.”) each of the one or more video sources encoding the respective video content (Kimmich, ¶ [0184], “The SVC encoder portion of a transcoder 1310 can be configured per channel.”) into at least two separate streams, (Kimmich, ¶ [0225], “the full program is divided into hierarchical layers using a different data partitioning scheme or a scalable pre-coding scheme.”), 
a first video stream from each of the one or more video sources comprising a low quality version of the video content having a low latency and (Kimmich, ¶ [0225], “The base layer of the program is sent from the network interface unit 1830 through the network 1840 on a broadband connection to the data terminal 1860.”) a second video stream from each of the one or more video sources comprising a higher quality version of the video content having a higher latency; (Kimmich, ¶ [0225], “The enhancement layer of the program is sent from the network interface unit 1830 to the K.sub.a modulator 1842 to code and modulate with the respective modcode before transmission using the K.sub.a band satellite 1852.”)
a first signal path for communicating the first video stream from the one or more video sources to a user interface at the low latency; a second signal path for communicating the second video stream from the one or more video sources to the user interface at the higher latency; (Kimmich teaches a data communication network that uses separate paths for base layer and enhancement layer, each with different latency, ¶ [0226], “The network interface unit 1830 receives control messages from the data terminal (e.g., program requests and/or satellite link condition updates) and sends one or more base layers to the data terminal through the network 1840 (e.g., the Internet using a broadband connection). The data terminal synchronizes the packets that are received over the K.sub.a band satellite 1852 and through the network 1840 using the header fields in the enhancement and base layer packets 1880.”, ¶ [0227], “In this example configuration, the K.sub.a band transponder is 36 MHz wide and broadcasts at 20 GHz, and the data terminal 1860 has a broadband connection through an internet service provider (ISP). The broadband connection allows a user of the data terminal 1860 to establish a connection to video servers at a broadcast system hub (e.g., hub 1610 of FIG. 16), to servers located at points in the network 1840 (e.g., ISP offices), and/or to other data terminals.”)
wherein corresponding video frames of the first video stream and the second video stream are provided with identical video timestamps. (Kimmich, ¶ [0225], “As illustrated in FIG. 18, the base layer and the enhancement layer of a program include packets 1880 with data and a header, e.g., which includes a program identifier and/or an address for routing the packet.”)
Kimmich does not explicitly teach “a user interface for sending control signals comprising commands for selecting and manipulating the video content from the one or more video sources, the commands being based on one or more of the first video streams received on the first signal path; and a video production server for carrying out the commands on video content from one or more of the second video streams received on the second signal path to produce a video program;”.
In a similar field of endeavor Park teaches:
a user interface for sending control signals comprising commands for selecting and manipulating the video content from the one or more video sources, (Park, ¶ [0074], “The MMT D.2 layer receives the session management information from the MMT C.2 layer in order to manage a session control. At this time, the session management information contains an adaptive delivery and a change delivery path. For example, the MMT D.2 layer manages a transport related to properties of a bit rate, a delay time, and a loss rate based on the session management information provided by the MMT C.2 layer.”) the commands being based on one or more of the first video streams received on the first signal path; (Park, ¶ [0043], “The MMT D.3 layer 390 performs an operation for an optimization between respective layers included in the Layer E 320”,)   and 
(Park, ¶ [0073], “the MMT C.2 layer provides the MMT D.2 layer with Session Management Information (SMI), Session Monitoring Information (SMI), and Error Control Information (ECI) through communication with the MMT D.2 layer.”) rec received on the second signal path to produce a video program;  (Park, ¶ [0012], “the MMT standard may be applied for efficiently transmitting hybrid content through a heterogeneous network. Hybrid content denotes a set of contents having a multimedia element by a video/audio/application. The heterogeneous network denotes a network where a broadcast network and a communication network coexist.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the method for a layered encoding scheme with multiplexed configuration information as taught by Kimmich with the explicit teaching of managing the stream in relation to separate paths as taught by Park, the motivation is “The MMT D.2 layer receives session monitoring (feedback) information from the MMT C.2 layer in order to monitor a session” as taught by Park (¶ [0075]).

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmich et al. (US 2010/0260254) in view of Park et al. (US 2012/0185907) further in view of Redman (US 2015/0019670).
Regarding claims 2 and 11, the combination of Kimmich and Park teaches:
A system in accordance with claim 10, 
	The combination fails to explicitly teach “further comprising one or more buffers for buffering the second video streams to account for latencies in carrying out the commands.”
	In a similar field of endeavor Redman teaches:
(Redman, ¶ [0033], “The logical content controller of the present principles provides a virtual read head, i.e., a pointer, to indicate the current playout position of the content in the buffer (not shown). Eventually, after the read head has read out a portion of the content for playout, the buffer can flush that content to make room to receive content not yet played. This well-known configuration allows regular, predictable, and reliable access to the content as the content undergoes playout and offers fast, reliable access times for transport commands such as pause, resume, fast forward, rewind, and skip within the buffer.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the method for a layered encoding scheme with multiplexed configuration information as taught by Kimmich with the explicit teaching of managing the stream in relation to separate paths as taught by Park further with the well-known usage of a buffer for reliable access to content, the motivation is “This well-known configuration allows regular, predictable, and reliable access to the content as the content undergoes playout and offers fast, reliable access times for transport commands such as pause, resume, fast forward, rewind, and skip within the buffer” as taught by Redman (¶ [0033]).

Regarding claims 3 and 12, the combination of Kimmich, Park, and Redman teaches:
A system in accordance with claim 11, wherein the buffering enables rewind and instant replay features. (Redman, ¶ [0033], “This well-known configuration allows regular, predictable, and reliable access to the content as the content undergoes playout and offers fast, reliable access times for transport commands such as pause, resume, fast forward, rewind, and skip within the buffer.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426